Opinion op the Court by
Judge Clarke
Affirming*.
The single issue in this case is whether appelleeRader falsely represented, to appellant Skaggs that the-80 acres of land conveyed to him and another contained about 65 acres of coal, because of which appellants sought to have the deed set aside and the status quo ante restored.
The only evidence in snpport of the charge is that of Skaggs, which is. contradicted not only by tbe categorical denial of Rader, but by all of the circumstances as well.
Practically all of the coal had been taken out of the laud many years before, and many evidences of this fact were witnessed by Skaggs, not only when appellee,, at his request, showed him the land, but also when he had another party to show it to him when appellee was not present and before he ever met appellants or knew that they desired to purchase the land.
We are therefore of the opinion that the chancellor did not err in refusing to set the deed aside, or in enforcing the purchase money lien note.
Judgment affirmed.